Howk, J.
In this case, the facts alleged in the appellant’s complaint,, and the question for decision, are substantially the same in every material particular, and presented in the same manner, as those which were fully considered and passed upon by this court in the recent case of Ward v. Haggard, 75 Ind. 381. The case cited was approved and followed in Kelsey v. McLaughlin, 76 Ind. 379. The cases cited are decisive of the case now under consideration. The court did not err in sustaining the appellees' demurrer to the appellant’s complaint.
The judgment is affirmed, at the appellant’s costs.